Opinion by
Wickham, J.,
In this case the court below dissolved the attachment, for the reason that the condition of the bond, given by the plaintiffs, ■ was not in accordance with the requirements of the act of assembly.
If called on to consider the merits of the case, as revealed by the record, and we could in no event go further, we would be compelled to say, that the proceedings in the court below are free from error. It is enough, however, to hold, as was done in the very similar case of Hoppes v. Houtz, 133 Pa. 34, that the order dissolving the attachment is interlocutory and not reviewable here, there being nothing to show any abuse of discretion.
Order affirmed.